DETAILED ACTION


	NOTE:  In view of the amendment filed September 16, 2021 the Office action mailed April 16, 2021 is hereby vacated so as to set forth the following revised restriction and election requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed September 16, 2021 is acknowledged and has been entered.  Claims 17, 21, 24, 29, and 37 have been canceled.  Claims 2, 8, 35, 36, and 38-40 have been amended. 

2.	Claims 2-4, 6, 8-11, 14, 16, 35, 36, and 38-40 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species of the invention are as follows: 

A.	The invention wherein the CAR is (a) a murine CAR or (b) a humanized CAR and, if a murine CAR, the CAR comprises one or more of the complementarity determining regions of an scFv comprising an amino acid sequence as set forth in Table 3 (i.e., the amino acid sequences of an scFv selected from CTL019 (SEQ ID NO: 98), mCAR1 (SEQ ID NO: 109), mCAR2 (SEQ ID NO: 111), and mCAR3 (SEQ ID NO: 114)) or, if a humanized CAR, the CAR comprises one or more of the complementarity determining regions of an scFv comprising an amino acid sequence as set forth in Table 2 (i.e., the amino acid sequences of an scFv selected from CAR1 (SEQ ID NO: 1), CAR2 (SEQ ID NO: 2, CAR3 (SEQ ID NO: 3), CAR4 (SEQ ID NO: 4), CAR5 (SEQ ID NO: 5), CAR6 (SEQ ID NO: 6), CAR7 (SEQ ID NO: 7), CAR8 (SEQ ID NO: 8), CAR9 (SEQ ID NO: 9), CAR10 (SEQ ID NO: 10), CAR11 (SEQ ID NO: 11), and CAR12 (SEQ ID NO: 12)). 
Note:  Applicant must elect a single species of the elected invention by specifically naming one of the murine CARs or one of the humanized CARs to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

B.	The invention in which the CAR comprises a transmembrane domain of a protein selected from those listed by claim 38 (e.g., the alpha chain of the T cell receptor or CD28).
Note:  Applicant must elect a single species of the elected invention by specifically naming one of the proteins listed by claim 38 to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

C.	The invention in which the CAR comprises a costimulatory domain selected from a protein selected from those listed by claim 38 (e.g., OX40 or CD2).
Note:  Applicant must elect a single species of the elected invention by specifically naming one of the proteins listed by claim 38 to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

D.	The invention in which the hematologic cancer is selected from a protein selected from those listed by claim 38 (e.g., BALL or CLL).
Note:  Applicant must elect a single species of the elected invention by specifically naming one of the hematologic cancers listed by claim 40 to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

4.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out 
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
September 21, 2021